The opinion of the court was delivered by
Barrett, J.
The sheriff of Washington County was holding a warrant for the arrest of Miles upon the pending indictment against him. He found Miles within his precinct. He had official authority, and it was his official duty, to make the arrest commanded by said warrant, without regard to the means by which Miles had been brought within his reach and power. The law*611fulness of such arrest and ensuing detention was in no respect affected by the character of such means. If any parties, by the use of such means as were resorted to to get Miles within the reach of the sheriff armed with said warrant, had violated the laws of the State of New York criminally, or the personal rights of Miles, they would be answerable to those laws and to him by proper proceedings. The sheriff of Washington County was not one of such parties, if any such there were ; and even if he had been, it would, nevertheless, have been his duty to arrest upon the warrant in his hands, when he found Miles within the territorial scope of his official authority, by whatever means he had come to be there. His duty was fixed by his office and the warrant, and it was obligatory upon him, however others, or even himself, might have violated law and duty in other respects. It follows hence that if everything alleged and claimed as the ground for this writ were true, and could lawfully have effect as against the validity and operative force of the discharge by Judge Lawrence of said order of stay, it could be of no avail as against the lawfulness of the arrest and detention of Miles upon said warrant held by said sheriff of Washington County. For sound principles and views bearing on the subject, see State v. Brewster, 7 Vt. 118.
Again : if it was the province of this court to give any heed in the present proceeding to the alleged proceedings in the courts of the city of New York, it is obvious to remark, that the duly authenticated record of said proceedings, which is produced by the relator, would preclude inquiry into any matters affecting the action of Judge Lawrence, as such action is shown by the record, whether such action was induced by the alleged fraud or otherwise. The validity of that record, and the effect of the adjudication shown by it, cannot be impeached or countervailed in this proceeding, by evidence aliunde the record. That record shows a discharge of said order of stay on the sheriff of New York. That discharge removed the only impediment in the way of said sheriff’s obeying the mandate of the Governor of New York to deliver Miles to the agent of Vermont. Again : it is conceded that the requisition by the Governor of Vermont, and the order-of arrest and extradition by the Governor of New York, under which *612tlie sheriff of New York acted, were conformable to, and in pursuance of, the Constitution of the United States and the laws of Congress. Consequently, the proceeding by habeas corpus by Miles in the City of New York, under the statutes of the State of New York providing for cases arising under the laws of that State, could not affect the lawfulness of holding the relator upon the warrant issued upon the indictment against him for the alleged burglary.
On all and each of the grounds and views above presented, it is held that the relator is not unlawfully restrained of his liberty in the present instance. The petition for the writ is dismissed, and he is remanded to custody and prison.